PER CURIAM.
This appeal is from a conviction by the Circuit Court of Jefferson County of robbery with sentence fixed at ten years in the penitentiary.
In briefs filed by the appellant and the attorney general’s office the question argued pro and con is the sufficiency of the evidence to support the verdict of the jury. Incidentally, appellate counsel did not represent the defendant at trial.
 In the court below no motion to-exclude the evidence of the State was made, the affirmative charge was not requested by the appellant and no motion for a new trial was made after the verdict. In this state of the record this question is not before this court for review. On appeal our review is limited to matters properly raised in the trial court. Sharp v. State, 21 Ala.App. 262, 107 So. 228; Mime v. State, 23 Ala.App. 94, 121 So. 446, and many other cases cited in Ala. Digest, Criminal Law,. &wkey;1044.
However, in our study of the record, there appears evidence of a substantial nature to support the verdict. Under the circumstancés there is no necessity to review *689the facts. Pointer v. State, 37 Ala.App. 670, 74 So.2d 615.
There is no error of the court in its ruling on the admission of testimony or objections to argument by the district attorney to the jury which has been called to our attention, and a careful search of the record reveals none.
Since no error to reverse appears, the judgment in this cause is due to be affirmed.
The foregoing opinion was prepared by W. J. Haralson, Supernumerary Circuit Judge, and' adopted by this court as its opinion.
Affirmed.
PRICE, P. J., and CATES, ALMON and TYSON, JJ., concur.